Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 1 of 6               PageID #: 250




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 KAREN PORTER,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
                                                 )
 vs.                                               CIVIL ACTION NO. 20-0050-CG-B
                                                 )
                                                 )
 FRANK COCKRELL BODY SHOP,                       )
 INC. d/b/a/ COCKRELL’S BODY                     )
 SHOP, and BOB HOUSE,                            )
                                                 )
        Defendants.
                                         ORDER

       This matter is before the Court on Defendants’ motion to stay proceedings

and compel arbitration (Doc. 15), Plaintiff’s opposition thereto (Doc. 21), and

Defendants’ reply (Doc 22). For reasons which will be explained below, the Court

finds that Defendants have not waived their right to arbitration and that

Defendants’ motion to stay and compel arbitration should be granted.

       There is an overriding federal policy favoring arbitration. CompuCredit Corp.

v. Greenwood, 565 U.S. 95, 98 (2012); see also Moses H. Cone Mem'l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Though federal policy favors

arbitration, “arbitration is a matter of contract and a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.”

Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960). Accordingly,

“[t]he question whether the parties have submitted a particular dispute to

arbitration, i.e., the ‘question of arbitrability,’ is ‘an issue for judicial determination



                                             1
Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 2 of 6             PageID #: 251




[u]nless the parties clearly and unmistakably provide otherwise.’ ” Howsam v. Dean

Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (quoting AT & T Tech., Inc. v. Commn's

Workers of Am., 475 U.S. 643, 649 (1986)). Issues to be decided by the Court

“include certain gateway matters, such as whether the parties have a valid

arbitration agreement at all or whether a concededly binding arbitration clause

applies to a certain type of controversy.” Green Tree Fin. Corp. v. Bazzle, 539 U.S.

444, 452 (2003).

      In the instant case, Plaintiff does not dispute that the arbitration agreement

is valid or that the agreement covers the dispute at issue. However, Plaintiff

contends that Defendants have waived their right to arbitrate by engaging in the

instant litigation. Arbitration should not be compelled when the party who seeks to

compel arbitration has waived its right to do so. Collado v. J. & G. Transp., Inc.,

820 F.3d 1256, 1259 (11th Cir. 2016) (citation omitted). In considering the issue of

waiver, the court is mindful that “questions of arbitrability must be addressed with

a healthy regard for the federal policy favoring arbitration.” Morewitz v. W. of

England Ship Owners Mut. Prot. & Indem. Ass'n (Luxembourg), 62 F.3d 1356, 1365-

66 (11th Cir. 1995) (quoting Moses H. Cone Memorial Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983)). “Waiver occurs when a party seeking arbitration

substantially participates in litigation to a point inconsistent with an intent to

arbitrate and this participation results in prejudice to the opposing party.” Id.

(citation omitted). “To determine whether a party has waived its contractual right

to arbitrate, courts apply a two-part test: First, [they] decide if, under the totality of



                                            2
Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 3 of 6            PageID #: 252




the circumstances, the party has acted inconsistently with the arbitration right,

and, second, [they] look to see whether, by doing so, that party has in some way

prejudiced the other party.” Krinsk v. SunTrust Banks, Inc., 654 F.3d 1194, 1200

(11th Cir. 2011) (citations and internal quotations omitted). “There is no set rule ...

as to what constitutes a waiver ... of the arbitration agreement.” Grigsby & Assocs.,

Inc. v. M Sec. Inv., 635 F. App'x 728, 731 (11th Cir. 2015) (citation omitted).

“Prejudice has been found in situations where the party seeking arbitration allows

the opposing party to undergo the types of litigation expenses that arbitration was

designed to alleviate.” Morewitz, 62 F.3d at 13656 (citation omitted). “[I]n

determining whether there is prejudice to the other party, “we may consider the

length of delay in demanding arbitration and the expense incurred by that party

from participating in the litigation process.” Grigsby, 635 Fed.App’x 728 at 731-32.

“Notably, though, the party who argues waiver bears a heavy burden of proof. ” Id.

(quoting Krinsk, 654 F.3d at 1200 n. 17 (internal quotations omitted)).

      In the instant case, Plaintiff filed state law claims on July 29, 2019, in the

Circuit Court of Mobile County, Alabama. (Doc. 2-1 PageID.4-13). Defendants were

served with the complaint on September 5, 2019. (Doc. 2-1 PageID.9-16). On

October 15, 2019, Defendants filed a motion for more definite statement asserting

that there were no counts alleged against Defendant Cockrell’s Body Shop and

requesting a delineation of the counts asserted since she appeared to assert sexual

harassment and discrimination claims which are not recognized independent causes

of action under Alabama law. (Doc. 2-1 PageID.102-03). Plaintiff responded



                                           3
Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 4 of 6           PageID #: 253




asserting that she recently received a dismissal and notice of rights to sue letter

from the EEOC and she may move to amend her complaint within her ninety-day

window. (Doc. 2-1 PageID.114). The Circuit Court determined the motion was moot

on November 1, 2019 and Defendant answered the complaint on November 13,

2019. (Doc. 2-1 PageID.121; Page ID.127-135). Plaintiff amended her complaint to

add Title VII claims on January 16, 2020 and on January 30, 2020, the Defendants

removed the case to this Court. (Doc. 2-1 PageID.141-149; Doc. 1 PageID.1-2).

Defendants answered the amended complaint on February 6, 2020. (Doc. 5

PageID.178-89). Defendants did not mention arbitration in either their answer to

the amended complaint or their answer to the original complaint. Both parties filed

their required initial disclosures on April 2, 2020. (Docs. 11, 12). On that same date

Defendants moved to stay and compel arbitration. (Doc. 14). Both parties moved to

hold the motion to compel arbitration in abeyance in order for the parties to engage

in a settlement conference with the magistrate judge. (Doc. 17). A settlement

conference was held but was unsuccessful and the parties were ordered to file their

response and reply to the motion to stay and compel arbitration. (Doc. 20).

      As Defendants point out, the only pleading practice that took place in state

court was a motion for more definite statement. Motions to dismiss are generally

not inconsistent with an agreement to arbitrate “where the party seeks dismissal on

non-merits grounds,” “where the party seeks dismissal of a frivolous claim,” “or

where the motion seeks to separate arbitrable from non-arbitrable claims.” Davis v.

White, 795 F. App'x 764, 769 (11th Cir. 2020) (citations omitted). Defendants’



                                           4
Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 5 of 6            PageID #: 254




motion did not seek to resolve the claims on the merits. The motion only requested

that the Court order Plaintiff to clarify her claims.

      The efforts by both parties to explore settlement also is not inconsistent with

an agreement to arbitrate. “In general, ‘[a]ttempts at settlement ... are not

inconsistent with an inclination to arbitrate and do not preclude the exercise of a

right to arbitration.’ ” Jeffries v. Wells Fargo & Co., 2017 WL 3149513, at *5 (N.D.

Ala. July 25, 2017) (quoting Walker v. J.C. Bradford & Co., 938 F.2d 575, 578 (5th

Cir. 1991)).

      The only actions or inactions by Defendants that were inconsistent with an

intent to arbitrate was their failure to assert a right to arbitrate in their answers

and their delay in moving to compel arbitration after being served with the

complaint. Defendants waited almost six months after being served before moving

to compel arbitration. However, during that time Defendants sought clarification of

the claims which were subsequently amended by Plaintiff and the parties

attempted to settle the matter. Defendants’ participation in the litigation other

than the actions already discussed has been minimal. Additionally, there is no

indication that the parties have incurred significant litigation expenses that

arbitration was designed to alleviate. The only discovery conducted was the initial

disclosures the parties were required to submit.

      To support her waiver argument Plaintiff points to an Eleventh Circuit case,

S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507 (11th Cir. 1990), which

found that the plaintiff in that case had waived its right to arbitrate where it


                                           5
Case 1:20-cv-00050-CG-B Document 23 Filed 07/20/20 Page 6 of 6            PageID #: 255




brought suit and then waited eight months to demand arbitration, during which

time two motions were filed and some discovery was undertaken. However, in S &

H Contractors, unlike here, the party demanding arbitration was the plaintiff. The

mere act of filing the suit in federal court is inconsistent with an intent to arbitrate.

Additionally, the plaintiff in S & H Contractors engaged in significant discovery by

deposing five of the defendant’s employees. Id. at 1514. There has been no

suggestion that similar discovery has been conducted in the instant case.

       In light of the above, the Court finds that Plaintiff has not met her heavy

burden of showing that Defendants substantially participated in litigation to a point

inconsistent with an intent to arbitrate or that the participation resulted in

prejudice to Plaintiff. Accordingly, the Court finds that Defendants have not waived

their right to arbitration and that arbitration should be compelled.

                                       CONCLUSION

       For the reasons stated above, Defendants’ motion to stay proceedings and

compel arbitration (Doc. 15), is GRANTED and this action is hereby STAYED

pending completion of arbitration. The Clerk of this Court is DIRECTED to close

this file for statistical purposes.

       DONE and ORDERED this 20th day of July, 2020.

                                      /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                            6
